                                                                   Case 1:16-cv-00219-DAD-SKO Document 193 Filed 06/12/19 Page 1 of 28


                                                              1   Sergei Lemberg (PHV)
                                                              1   Stephen F Taylor (PHV)
                                                              2   LEMBERG LAW LLC
                                                              2
                                                              3   43 Danbury Road
                                                              3   Wilton, CT 06897
                                                              4   Telephone: (203) 653-2250
                                                              4   Facsimile: (203) 653-3424
                                                              5   T.203-653-2250
                                                              5   F.203-653-3424
                                                              6   Email: slemberg@lemberglaw.com
                                                              6
                                                              7   Email: staylor@lemberglaw.com
                                                              7
                                                              8   Trinette G. Kent (State Bar No. 222020)
                                                              8   LEMBERG LAW, LLC
                                                              9   1333 Stradella Road
                                                              9
                                                                  Los Angeles, CA 90077
                                                             10
                                                             10   T.480-247-9644
                                                                  F.480-717-4781
                        Los Angeles, California 90071-2627




                                                             11
                         550 South Hope Street, Suite 2000




                                                             11   Email: tkent@lemberglaw.com
Hunton & Williams LLP




                                                             12
                                                             12                                  UNITED STATES DISTRICT COURT
                                                             13                                 EASTERN DISTRICT OF CALIFORNIA
                                                             13
                                                             14
                                                             14
                                                             15                                                      Case No.: 1:16-cv-00219-DAD-SKO
                                                             15   Cory Larson, on behalf of himself and all others
                                                             16   similarly situated,
                                                             16
                                                                                                                     MEMORANDUM IN SUPPORT OF
                                                             17                    Plaintiff,
                                                             17                                                      MOTION TO PRELIMINARILY
                                                             18                                                      APPROVE CLASS ACTION
                                                             18         vs.
                                                                                                                     SETTLEMENT
                                                             19
                                                             19   Harman-Management Corporation; and
                                                                                                                     Judge Dale A. Drozd
                                                             20   3Seventy, Inc.,
                                                             20                                                      Hearing: July 16, 2019
                                                             21                                                      Time: 9:30 a.m.
                                                                                   Defendants.
                                                             21
                                                             22
                                                             22
                                                             23
                                                             23
                                                             24
                                                             24
                                                             25
                                                             25
                                                             26
                                                             26
                                                             27
                                                             27
                                                             28
                                                             28
                                                                                                                                         MEMORANDUM IN SUPPORT
                                                                                                                                        OF PRELIMINARY APPROVAL
                                                                    Case 1:16-cv-00219-DAD-SKO Document 193 Filed 06/12/19 Page 2 of 28


                                                              1                                                          TABLE OF CONTENTS
                                                              1
                                                              2   TABLE OF AUTHORITIES ................................................................................................................ ii
                                                              2
                                                              3   BACKGROUND .................................................................................................................................. 1
                                                              3
                                                              4   TERMS OF THE SETTLEMENT ....................................................................................................... 3
                                                              4
                                                              5   POINT I - THE SETTLEMENT AGREEMENT SHOULD BE PRELIMINARILY
                                                              5   APPROVED ......................................................................................................................................... 8
                                                              6
                                                              6         I.         STANDARD FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                                              7                    SETTLEMENT.................................................................................................................. 8
                                                              7
                                                              8         II.        THE SETTLEMENT AGREEMENT WARRANTS PRELIMINARY APPROVAL ..... 9
                                                              8
                                                              9                  A.         The Settlement Agreement Is The Result of Engaged, Arm’s-Length
                                                              9                             Negotiations Overseen By An Experienced Mediator ............................................. 9
                                                             10
                                                             10                  B.         The Settlement Agreement Is a Preferable Alternative to the Risks Through
                        Los Angeles, California 90071-2627




                                                             11
                         550 South Hope Street, Suite 2000




                                                                                            Continued Litigation .............................................................................................. 10
                                                             11
Hunton & Williams LLP




                                                             12                  C.         There are No Obvious Deficiencies to the Settlement Agreement ........................ 12
                                                             12
                                                             13                  D.         The Settlement Agreement Does Not Provide Unwarranted Preferential
                                                             13                             Treatment to Any Segment of the Class ................................................................ 12
                                                             14
                                                             14                  E.         The Settlement Agreement Provides a Substantial Benefit to Settlement Class
                                                             15                             Members and Falls Within a Range of Possible Approval .................................... 14
                                                             15
                                                             16   POINT II – THE SETTLEMENT CLASS SHOULD BE CERTIFIED ............................................ 15
                                                             16
                                                             17         I.         LEGAL STANDARD FOR CONDITIONAL CERTIFICATION OF CLASS
                                                             17                    ACTION FOR SETTLMENT PURPOSES .................................................................... 15
                                                             18
                                                             18         II.        FED. R. CIV. P. 23(A) REQUIREMENTS..................................................................... 16
                                                             19
                                                             19                  A.         Numerosity is Satisfied .......................................................................................... 16
                                                             20
                                                             20                  B.         Commonality is Satisfied ....................................................................................... 16
                                                             21
                                                             21                  C.         Typicality is Satisfied ............................................................................................. 17
                                                             22
                                                             22                  D.         Adequacy of Representation is Satisfied................................................................ 18
                                                             23
                                                             23         III.       Fed. R. Civ. P. 23(b)(3) Requirements ............................................................................ 18
                                                             24
                                                             24                  A.         Common Questions of Law and Fact Predominate ............................................... 19
                                                             25
                                                             25                  B.         Superiority is Satisfied ........................................................................................... 19
                                                             26
                                                             26   POINT III – THE PROPOSED NOTICE AND NOTICE PLAN ARE REASONABLE .................. 20
                                                             27
                                                             27   CONCLUSION ................................................................................................................................... 21
                                                             28
                                                             28
                                                                                                                        i
                                                                                                  MEMORANDUM IN SUPPORT OF PRELIMINARY APPROVAL
                                                                   Case 1:16-cv-00219-DAD-SKO Document 193 Filed 06/12/19 Page 3 of 28


                                                              1                                               TABLE OF AUTHORITIES
                                                              1
                                                              2   Cases
                                                              2
                                                              3   Adams v. AllianceOne Receivables Mgmt., Inc., No. 08-cv-00248 (S.D. Cal. Sept. 28, 2012).......... 13
                                                              3
                                                              4   Agne v. Papa John’s Intern., Inc., 286 F.R.D. 559 (W.D. Wash. 2012) ............................................ 11
                                                              4
                                                              5   Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 117 S. Ct. 2231 (1997) ........................................... 15
                                                              5
                                                              6   Avio, Inc. v. Alfoccino, Inc., 2015 WL 8731983 (E.D. Mich. Dec. 14, 2015) .................................... 17
                                                              6
                                                              7   Bateman v. Am. Multi-Cinema, Inc., 623 F.3d 708 (9th Cir. 2010).................................................... 15
                                                              7
                                                              8   Berkey Photo, Inc. v. Eastman Kodak Co., 603 F.2d 263 (2d Cir. 1979) ........................................... 12
                                                              8
                                                              9   Brown v. Rita’s Water Ice Franchise Co. LLC, 2017 WL 1021025 (E.D. Pa. Mar. 16, 2017) .......... 18
                                                              9
                                                             10   Butto v. Collecto Inc., 290 F.R.D. 372 (E.D.N.Y. 2013) .................................................................... 18
                                                             10
                        Los Angeles, California 90071-2627




                                                             11
                         550 South Hope Street, Suite 2000




                                                                  Cal. Rural Legal Assistance, Inc. v. Legal Servs. Corp., 917 F.2d 1171 (9th Cir. 1990) .................. 17
                                                             11
Hunton & Williams LLP




                                                             12   CE Design Ltd.v. Cy’s Crabhouse North, Inc., 259 F.R.D. 135 (N.D. Ill. 2009) ............................... 19
                                                             12
                                                             13   Class Plaintiffs v. City of Seattle, 955 F.2d 1268 (9th Cir. 1992) ........................................................ 8
                                                             13
                                                             14   Couser v. Comenity Bank, 125 F. Supp. 3d 1034 (S.D. Cal. 2015) .................................................... 14
                                                             14
                                                             15   Dakota Med., Inc. v. RehabCare Grp., Inc., 2017 WL 13988162 (E.D. Cal. Apr. 19, 2017) .... 8, 9, 13
                                                             15
                                                             16   Deposit Guar. Nat’l Bank v. Roper, 445 U.S. 326, 100 S. Ct. 1166 (1980) ....................................... 20
                                                             16
                                                             17   Duchene v. Westlake Servs., LLC, 2016 WL 6916734 (W.D. Pa. July 14, 2016) .............................. 18
                                                             17
                                                             18   Estrada v. iYogi, Inc., 2015 WL 5895942 (E.D. Cal. Oct. 6, 2015) ................................................... 13
                                                             18
                                                             19   Evon v. Law Offices of Sidney Mickell, 688 F.3d 1015 (9th Cir. 2012) ...................................... 17, 18
                                                             19
                                                             20   Ferrington v. McAfee, Inc., 2012 WL 1156399 (N.D. Cal. Apr. 6, 2012) ......................................... 14
                                                             20
                                                             21   Forcellati v. Hyland’s, Inc., 2014 WL 1410264 (C.D. Cal. Apr. 9, 2014) ......................................... 14
                                                             21
                                                             22   Gascho v. Global Fitness Holdings, LLC, 2014 WL 1350509 (S.D. Ohio Apr. 4, 2014) .................. 21
                                                             22
                                                             23   General Telephone Co. of Sw. v. Falcon, 457 U.S. 147 (1982) ......................................................... 19
                                                             23
                                                             24   Green v. Service Master, 2009 WL 1810769 (N.D. Ill. June 22, 2009) ............................................. 11
                                                             24
                                                             25   Hanlon v. Chrysler Corp., 150 F.3d 1011 (9th Cir. 1998) ................................................................. 17
                                                             25
                                                             26   In re AMF Bowling, 334 F. Supp. 2d 462 (S.D.N.Y. 2004) ............................................................... 10
                                                             26
                                                             27   In re Capital One Tel. Consumer Prot. Act Litig., 80 F. Supp. 3d 781 (N.D. Ill. 2015) .............. 13, 15
                                                             27
                                                             28   In re Cooper Cos. Inc. Sec. Litig., 254 F.R.D. 628 (C.D. Cal. 2009) ................................................. 16
                                                             28
                                                                                                                   ii
                                                                                              MEMORANDUM IN SUPPORT OF PRELIMINARY APPROVAL
                                                                    Case 1:16-cv-00219-DAD-SKO Document 193 Filed 06/12/19 Page 4 of 28


                                                              1   In re Flonase Antitrust Litig., 291 F.R.D. 93 (E.D. Pa. 2013) ............................................................ 21
                                                              1
                                                              2   In re High-Tech Employee Antitrust Litig., 2013 WL 632881 (N.D. Cal. Oct. 30, 2013) ................... 9
                                                              2
                                                              3   In re Ins. Brokerage Antitrust Litig., 297 F.R.D. 136 (D.N.J. 2013) .................................................. 21
                                                              3
                                                              4   In re Mut. Funds Inv. Litig., 2011 WL 1102999 (D. Md. Mar. 23, 2011) .......................................... 21
                                                              4
                                                              5   In re WorldCom, Inc. ERISA Litig., 2004 WL 2338151 (S.D.N.Y. Oct. 18, 2004) ........................... 10
                                                              5
                                                              6   In Re: Convergent Telephone Consumer Protection Act Litigation, No. 3:13-md-02478 (D.
                                                              6          Conn., November 10, 2016) .................................................................................................... 18
                                                              7
                                                              7   James v. JPMorgan Chase Bank, N.A., 2016 WL 6908118 (M.D. Fla. Nov. 22, 2016) .................... 14
                                                              8
                                                              8   Kavu, Inc. v. Omnipak Corp., 246 F.R.D. 642 (W.D. Wash. 2007) ................................................... 16
                                                              9
                                                              9   Kolinek v. Walgreen Co., 311 F.R.D. 483 (N.D. Ill. 2015) ................................................................ 13
                                                             10
                                                             10   Kristensen v. Credit Payment Servs., 12 F. Supp. 3d 1292 (D. Nev. 2014) ....................................... 19
                        Los Angeles, California 90071-2627




                                                             11
                         550 South Hope Street, Suite 2000




                                                             11   Lavigne v. First Community Bancshares, Inc., et al., 2018 WL 2694457 (D.N.M. June 5,
Hunton & Williams LLP




                                                             12          2018) ....................................................................................................................................... 18
                                                             12
                                                             13   Malta v. Fed. Home Loan Mortg. Corp., 2013 WL 444619 (S.D. Cal. Feb. 5, 2013) ........... 17, 19, 21
                                                             13
                                                             14   Milliron v. T-Mobile USA, Inc., 2009 WL 3345762 (D.N.J. Sept. 10, 2009) ..................................... 21
                                                             14
                                                             15   Munday v. Navy Federal Credit Union, ECF No. 60, 15-cv-01629 (C.D. Cal., July 14, 2017) ........ 18
                                                             15
                                                             16   Nwabueze v. AT & T Inc., 2013 WL 6199596 (N.D. Cal., Nov. 27, 2013) .......................................... 6
                                                             16
                                                             17   O’Connor v. Boeing N. Am., Inc., 184 F.R.D. 311 (C.D. Cal. 1998) ................................................. 16
                                                             17
                                                             18   Parra v. Bashas’, Inc., 536 F.3d 975 (9th Cir. 2008) ......................................................................... 17
                                                             18
                                                             19   Perez v. Asuiron Corp., 501 F. Supp. 2d 1360 (S.D. Fla. 2007) ........................................................ 21
                                                             19
                                                             20   Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 105 S. Ct. 2965 (1985) ........................................... 21
                                                             20
                                                             21   Retta v. Millennium Prod., Inc., 2017 WL 5479637 (C.D. Cal. Aug. 22, 2017) .................................. 5
                                                             21
                                                             22   Rodriguez v. West Publ’g Corp., 563 F.3d 948 (9th Cir. 2009) ........................................................... 9
                                                             22
                                                             23   Rose v. Bank of Am. Corp., 2014 WL 4273358 (N.D. Cal. Aug. 29, 2014) ....................................... 15
                                                             23
                                                             24   Saf-T-Gard International, Inc. v. Wagener Equities, Inc., 251 F.R.D. 312 (N.D. Ill. 2008) .............. 11
                                                             24
                                                             25   Satchell v. Fed. Exp. Corp., 2007 WL 1114010 (N.D. Cal. Apr. 13, 2007) ......................................... 9
                                                             25
                                                             26   Seekamp v. It’s Huge, Inc., 2012 WL 860364 (N.D.N.Y. Mar. 13, 2012) ......................................... 18
                                                             26
                                                             27   Spann v. J.C. Penney Corp., 2016 WL 297399 (C.D. Cal. Jan. 25, 2016) ........................................... 9
                                                             27
                                                             28   Steinfeld v. Discover Fin. Servs., 12-cv-1118 (N.D. Cal. Mar. 10, 2014) .......................................... 13
                                                             28
                                                                                                                        iii
                                                                                                   MEMORANDUM IN SUPPORT OF PRELIMINARY APPROVAL
                                                                    Case 1:16-cv-00219-DAD-SKO Document 193 Filed 06/12/19 Page 5 of 28


                                                              1   Versteeg v. Bennett, Deloney & Noyes, P.C., 271 F.R.D. 668 (D. Wyo. 2011) ................................. 11
                                                              1
                                                              2   Vigus v. Southern Ill. Riverboat/Casino Cruises, Inc., 274 F.R.D. 229 (S.D. Ill. 2011) .................... 11
                                                              2
                                                              3   Villegas v. J.P. Morgan Chase & Co., 2012 WL 5878390 (N.D. Cal. Nov. 21, 2012) ........................ 9
                                                              3
                                                              4   Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 131 S. Ct. 2541 (2011) ............................................. 17
                                                              4
                                                              5   West Virginia v. Chas. Pfizer & Co., 314 F. Supp. 710, 743-44 (S.D.N.Y. 1970) ............................ 12
                                                              5
                                                              6   Wolin v. Jaguar Land Rover N. Am., LLC, 617 F.3d 1168 (9th Cir. 2010) .................................. 17, 20
                                                              6
                                                              7   Wright v. Nationstar Mortage LLC, 2016 WL 4505169, at *8 (N.D. Ill. Aug. 29, 2016) .................. 13
                                                              7
                                                              8   Zimmerman v. Portfolio Recovery Associates, LLC, 276 F.R.D. 174 (S.D.N.Y. 2011) ..................... 19
                                                              8
                                                              9   Statutes
                                                              9
                                                             10   47 U.S.C. § 227(b)(1)(A)(3) ................................................................................................................. 1
                                                             10
                        Los Angeles, California 90071-2627




                                                             11   Other Authorities
                         550 South Hope Street, Suite 2000




                                                             11
Hunton & Williams LLP




                                                             12   Fed. R. Civ. P. 23(a) ............................................................................................................................. 3
                                                             12
                                                             13   Fed. R. Civ. P. 23(b)(3)......................................................................................................................... 3
                                                             13
                                                             14   Fed. R. Civ. P. 23(c)(2)(B) ................................................................................................................... 3
                                                             14
                                                             15   Treatises
                                                             15
                                                             16   4 Newberg on Class Actions § 11.41 (4th ed. 2002) ............................................................................ 8
                                                             16
                                                             17   Alba Conte & Herbert Newberg, Newberg on Class Actions § 11.41 (4th ed. 2002) .......................... 9
                                                             17
                                                             18   Manual for Complex Litig. § 13:13 (5th ed. 2011)............................................................................... 8
                                                             18
                                                             19   Manual for Complex Litigation (4th) § 21.632 ................................................................................... 15
                                                             19
                                                             20
                                                             20
                                                             21
                                                             21
                                                             22
                                                             22
                                                             23
                                                             23
                                                             24
                                                             24
                                                             25
                                                             25
                                                             26
                                                             26
                                                             27
                                                             27
                                                             28
                                                             28
                                                                                                                        iv
                                                                                                   MEMORANDUM IN SUPPORT OF PRELIMINARY APPROVAL
                                                                      Case 1:16-cv-00219-DAD-SKO Document 193 Filed 06/12/19 Page 6 of 28


                                                              1
                                                              1           Plaintiff Cory Larson (“Plaintiff”) respectfully submits this Memorandum in Support of his
                                                              2
                                                              2   Motion to Preliminarily Approve Class Action Settlement. Plaintiff respectfully requests that the
                                                              3
                                                              3   Court preliminarily approve the terms of the Settlement Agreement (attached as Exhibit A to this
                                                              4
                                                              4   memorandum), conditionally certify a class for purposes of settlement (the “Settlement Class”),
                                                              5
                                                              5   appoint Plaintiff as the Settlement Class Representative, appoint Sergei Lemberg, Stephen F. Taylor
                                                              6
                                                              6   and the law firm Lemberg Law, LLC, as settlement Class Counsel, approve the form, content and
                                                              7
                                                              7   method of delivering notice to the Settlement Class as set out in the Settlement Agreement, and
                                                              8
                                                              8   schedule a Final Approval hearing in accordance with the deadlines proposed in the Settlement
                                                              9
                                                              9   Agreement. A proposed Preliminary Approval Order in the form approved by the Parties is included
                                                             10
                                                             10   as Exhibit C to the Settlement Agreement and is submitted herewith for the Court’s consideration.
                        Los Angeles, California 90071-2627




                                                             11
                         550 South Hope Street, Suite 2000




                                                             11                                             BACKGROUND
Hunton & Williams LLP




                                                             12
                                                             12           Plaintiff initiated this action on February 17, 2016, alleging for himself and others similarly
                                                             13
                                                             13   situated that Defendant Harman-Management Corporation (“Harman” with Plaintiff, the “Parties”)
                                                             14
                                                             14   and 3Seventy, Inc. (“3Seventy”) violated the Telephone Consumer Protection Act (“TCPA”) by
                                                             15
                                                             15   sending telemarketing text messages to putative class members’ cellular telephones with an
                                                             16
                                                             16   automatic telephone dialing system. Plaintiff claims those messages – sent as part of a marketing
                                                             17
                                                             17   program called the “A&W Text Club” – violated 47 U.S.C. § 227(b)(1)(A)(3) and that Defendants
                                                             18
                                                             18   were liable for statutory damages of $500 for each message made in violation of the TCPA.1
                                                             19
                                                             19           Over the past three years, the Parties have heavily litigated this case. The discovery has been
                                                             20
                                                             20   voluminous. Plaintiff has reviewed over 46,000 pages of documents produced by Harman, 3Seventy
                                                             21
                                                             21   or from third parties.    The document production included emails, contracts, system manuals,
                                                             22
                                                             22   slideshows, reports of the progress of the A&W Text Club, audiovisual materials such as videos and
                                                             23
                                                             23   web advertisements. 3Seventy produced additional exhaustive records (produced as spreadsheets)
                                                             24
                                                             24   detailing text messages sent to putative class members. In addition to the extensive document
                                                             25
                                                             25   production and review, Plaintiff took seven depositions of Harman, 3Seventy and non-party AFA
                                                             26
                                                             26
                                                             27   1
                                                                   Plaintiff’s claims against Defendant 3Seventy, Inc., have been dismissed without prejudice with
                                                             27
                                                             28   such dismissal to become with prejudice upon Final Approval of the Class Action Settlement and
                                                             28   such approval becoming Final.
                                                                                                                    1
                                                                                         MEMORANDUM IN SUPPORT OF PRELIMINARY APPROVAL
                                                                      Case 1:16-cv-00219-DAD-SKO Document 193 Filed 06/12/19 Page 7 of 28


                                                              1
                                                              1   Krause employees. Further, Harman took the deposition of the Plaintiff and performed a forensic
                                                              2
                                                              2   examination of his cellular telephone. Plaintiff has supplied an expert report and Harman deposed
                                                              3
                                                              3   Plaintiff’s expert.   The foregoing discovery was conducted over years with myriad meet and
                                                              4
                                                              4   conferrals amongst the Parties and court intervention to compel further responses. (Doc. No. 83, 88,
                                                              5
                                                              5   92).
                                                              6
                                                              6           So too, motion practice has been extensive. At the outset, Harman and 3Seventy sought to
                                                              7
                                                              7   dismiss Plaintiff’s claims and to strike his class allegations. (Doc. No. 26-1; 27 (3Seventy joinder)).
                                                              8
                                                              8   The Court denied the motion. (Doc. No. 38). Harman filed three (3) motions to stay the matter
                                                              9
                                                              9   outright (Doc. No. 64, 108, 167) with the first and third attempts denied and the second attempt
                                                             10
                                                             10   withdrawn. The Parties fully briefed (1) Plaintiff’s Motion for Class Certification (Doc. No. 98, 132,
                        Los Angeles, California 90071-2627




                                                             11
                         550 South Hope Street, Suite 2000




                                                             11   134, 142, 143), (2) 3Seventy’s Motion for Summary Judgment (Doc. No. 101, 135, 140) and (3)
Hunton & Williams LLP




                                                             12
                                                             12   Harman’s First Motion for Summary Judgment (Doc. No. 128, 136, 141). Harman filed its Second
                                                             13
                                                             13   Motion for Summary Judgment on November 30, 2018 (Doc. No. 174); briefing on the same was
                                                             14
                                                             14   adjourned while Harman and Plaintiff discussed settlement.
                                                             15
                                                             15           In December 2018, Harman and Plaintiff agreed to engage in mediated settlement
                                                             16
                                                             16   discussions.   They engaged the services of the Hon. Morton Denlow of JAMS Chicago, an
                                                             17
                                                             17   experienced mediator and retired United States Magistrate Judge for the Northern District of Illinois.
                                                             18
                                                             18   The Parties provided Judge Denlow with detailed mediation briefs and conducted a full day of
                                                             19
                                                             19   negotiations on February 19, 2019.      The Parties did not reach agreement during that session.
                                                             20
                                                             20   However, further discussions culminated in an agreement in principle to settle the class claims
                                                             21
                                                             21   asserted by Plaintiff in this case. Subsequent arm’s-length negotiations have produced an agreement
                                                             22
                                                             22   on the specific terms set forth in the Settlement Agreement.2
                                                             23
                                                             23
                                                             24
                                                             24
                                                                  2
                                                             25    The executed Settlement Agreement is attached hereto as Exhibit A. Appended to the Settlement
                                                             25   Agreement and incorporated therein are the following exhibits:
                                                             26         Exhibit A – the “Claim Form”
                                                             26         Exhibit B – the “Long Form Notice”
                                                             27         Exhibit C – the “Preliminary Approval Order”
                                                             27
                                                             28         Exhibit D – the “Short Form – Postcard Notice”
                                                             28         Exhibit E – the “Final Approval Order”
                                                                                                                   2
                                                                                       MEMORANDUM IN SUPPORT OF PRELIMINARY APPROVAL
                                                                   Case 1:16-cv-00219-DAD-SKO Document 193 Filed 06/12/19 Page 8 of 28


                                                              1
                                                              1          Plaintiff now presents those terms for the Court’s preliminary approval. Plaintiff asks that the
                                                              2
                                                              2   Court enter the Preliminary Approval Order attached as Exhibit C to the Settlement Agreement to (i)
                                                              3
                                                              3   conditionally certify the Settlement Class for purposes of settlement; (ii) appoint Plaintiff as the
                                                              4
                                                              4   Settlement Class Representative; (iii) appoint Sergei Lemberg and Stephen F. Taylor of Lemberg
                                                              5
                                                              5   Law, LLC, as Class Counsel; (iv) preliminarily approve the terms of the Settlement Agreement; (v)
                                                              6
                                                              6   approve the form, content and method of delivering notice to the Settlement Class as set out in the
                                                              7
                                                              7   Settlement Agreement as “the best notice that is practicable under the circumstances” (Fed. R. Civ.
                                                              8
                                                              8   P. 23(c)(2)(B)); and (vi) schedule a Final Approval hearing in accordance with the deadlines
                                                              9
                                                              9   proposed in the Settlement Agreement.
                                                             10
                                                             10          The Settlement Agreement was arrived through arm’s-length negotiations by experienced
                        Los Angeles, California 90071-2627




                                                             11
                         550 South Hope Street, Suite 2000




                                                             11   counsel and after extensive discovery. The Settlement Agreement does not provide preferential
Hunton & Williams LLP




                                                             12
                                                             12   treatment to any subset of the Settlement Class. The Settlement Class exceeds the certification
                                                             13
                                                             13   requirements of Fed. R. Civ. P. 23(a) and (b)(3) and the Settlement Class is more than adequately
                                                             14
                                                             14   represented by Class Counsel. Moreover, the Settlement Agreement provides for excellent relief for
                                                             15
                                                             15   the Settlement Class for these disputed claims under the TCPA and warrants preliminary approval
                                                             16
                                                             16   and notice to the Settlement Class Members.
                                                             17
                                                             17                                   TERMS OF THE SETTLEMENT
                                                             18
                                                             18      1. Class Definition
                                                             19
                                                             19          The Settlement Class is defined to include:
                                                             20
                                                             20          All individuals and entities who were sent text messages from, or related to, the
                                                             21          A&W Text Club between February 17, 2012 and the date of entry of the Preliminary
                                                             21          Approval Order.
                                                             22
                                                             22   See Settlement Agreement, Art II ¶ 32.
                                                             23
                                                             23          Based on the text message records produced by 3Seventy in the course of discovery, 232,602
                                                             24
                                                             24   telephone numbers correspond with the class definition reflecting all texts sent during the life of the
                                                             25
                                                             25   A&W Text Club program from March, 2012, through the end of the program in April 18, 2016.
                                                             26
                                                             26   (Declaration of Stephen Taylor ¶ 12).
                                                             27
                                                             27
                                                             28
                                                             28
                                                                                                             3
                                                                                        MEMORANDUM IN SUPPORT OF PRELIMINARY APPROVAL
                                                                   Case 1:16-cv-00219-DAD-SKO Document 193 Filed 06/12/19 Page 9 of 28


                                                              1
                                                              1      2. Benefits to Settlement Class Members
                                                              2
                                                              2          First, under the terms of the Settlement Agreement, each Class Member can claim an equal
                                                              3
                                                              3   share of a $4,000,000.00, non-reversionary, Settlement Fund. See Settlement Agreement, Art III
                                                              4
                                                              4   ¶ 1.a. Settlement Class Members who timely submit a valid claim form will receive a pro-rata
                                                              5
                                                              5   distribution from the settlement fund, after the Attorneys’ Fees and Costs, any Incentive Award to
                                                              6
                                                              6   the Named Plaintiff, and any Settlement Administration Costs are deducted from the Settlement
                                                              7
                                                              7   Fund and the Settlement Administrator reviews all Claim Forms to determine a final number of
                                                              8
                                                              8   claimants. Id. If money remains in the Settlement Fund from un-cashed benefit checks (checks sent
                                                              9
                                                              9   to claiming Settlement Class members which the members do not cash or deposit), the Settlement
                                                             10
                                                             10   Administrator shall, if administratively feasible, make a second distribution of the settlement fund to
                        Los Angeles, California 90071-2627




                                                             11
                         550 South Hope Street, Suite 2000




                                                             11   those who did claim their checks. Id. ¶ 1.f. If the cost of such distribution is not feasible, the
Hunton & Williams LLP




                                                             12
                                                             12   remaining amounts in the fund will go to a cy pres recipient nominated by the Parties and approved
                                                             13
                                                             13   by the Court at the Final Approval stage.
                                                             14
                                                             14          Second, this action also has resulted in prospective relief to class members. For a period of
                                                             15
                                                             15   forty-eight (48) months following the Effective Date, and subject to changes in applicable law,
                                                             16
                                                             16   except to the extent of employees and affiliates and their employees, Harman agrees not to cause
                                                             17
                                                             17   marketing text messages to be sent to individuals and entities without first obtaining the prior
                                                             18
                                                             18   express written consent of the recipient. See Settlement Agreement, Art III ¶ 5.
                                                             19
                                                             19      3. Claim Form
                                                             20
                                                             20          To receive any settlement benefits, Settlement Class Members will be required to complete
                                                             21
                                                             21   and submit a short Claim Form certifying that they wish to claim their share of the Settlement Fund.
                                                             22
                                                             22   Settlement Agreement, Art III ¶ 1(c & d) (Settlement Agreement Exhibit A (website version) &
                                                             23
                                                             23   Exhibit D (mail Notice version)). A Claim Form will be included with the Notice or can be found
                                                             24
                                                             24   and filed on-line at a dedicated website.         Claim Forms will be considered timely if they are
                                                             25
                                                             25   submitted electronically or postmarked by the Claims Deadline, 90 days after notice is sent. See
                                                             26
                                                             26   Settlement Agreement, Art I ¶ 2, Art III ¶ 1.c.
                                                             27
                                                             27
                                                             28
                                                             28
                                                                                                              4
                                                                                         MEMORANDUM IN SUPPORT OF PRELIMINARY APPROVAL
                                                                  Case 1:16-cv-00219-DAD-SKO Document 193 Filed 06/12/19 Page 10 of 28


                                                              1      4. Settlement Class Representative and Class Counsel; Attorneys’ Fees and Incentive Award
                                                              1
                                                              2          The Settlement Agreement provides that named Plaintiff Cory Larson will be appointed as
                                                              2
                                                              3   Settlement Class Representative and that Sergei Lemberg and Stephen F. Taylor of Lemberg Law,
                                                              3
                                                              4   LLC will be appointed as Settlement Class Counsel. Settlement Agreement, Art I ¶¶ 4 & 25.
                                                              4
                                                              5          The Settlement Agreement provides that Cory Larson may apply to the Court for an
                                                              5
                                                              6   Incentive Award for his efforts on behalf of the Settlement Class and Class Counsel may apply for
                                                              6
                                                              7   an award of Attorneys’ Fees and Costs from the Settlement Fund. Settlement Agreement, Art VI ¶ 1.
                                                              7
                                                              8          While the Settlement Agreement does not provide for any specific incentive or fee award,
                                                              8
                                                              9   Class Counsel will apply for an Incentive Award of up to $10,000 for the Class Representative and
                                                              9
                                                             10   of up to 1/3 of the Settlement Fund ($1,333,333.33) in Class Counsel Fees. (Taylor Decl. ¶ 13).
                                                             10
                                                                         Application for the Incentive Award and reimbursement of Class Counsel Fees and expenses
                        Los Angeles, California 90071-2627




                                                             11
                         550 South Hope Street, Suite 2000




                                                             11
Hunton & Williams LLP




                                                             12   shall be made thirty (30) days before the Objection Deadline. Settlement Agreement, Art VI ¶ 1.
                                                             12
                                                             13          The Court and only the Court shall determine the amount of Attorneys’ Fees and Costs and
                                                             13
                                                             14   any Incentive Award in this action. Id. Any award of Attorneys’ Fees and Costs or an Incentive
                                                             14
                                                             15   Award shall be paid from the Settlement Fund prior to the pro rata distribution of benefits to the
                                                             15
                                                             16   Settlement Class. Settlement Agreement, Art VI ¶ 1.a&b.
                                                             16
                                                             17      5. Releases
                                                             17
                                                             18          In exchange for the benefits of the Settlement, Plaintiff has agreed to dismiss this litigation
                                                             18
                                                             19   with prejudice as to himself and all Settlement Class Members. Settlement Agreement, Art V ¶ 1(a).
                                                             19
                                                             20   Plaintiff and all members of the Settlement Class who do not timely opt out will release the Released
                                                             20
                                                             21   Parties from all claims arising out of text messages sent to Settlement Class Members relating to the
                                                             21
                                                             22   A&W Text Club. Id. Art V ¶ 1.b&c.
                                                             22
                                                             23          Defendant 3Seventy is a Released Party even though it is not contributing to the Settlement.
                                                             23
                                                             24   It is appropriate to release third-parties to class action settlements where the released claims arise
                                                             24
                                                             25   from the same legal or factual predicate. See, e.g., Retta v. Millennium Prod., Inc., 2017 WL
                                                             25
                                                             26   5479637, at *8 (C.D. Cal. Aug. 22, 2017) (overruling objection to class settlement with
                                                             26
                                                             27   manufacturer which released claims against third-party retailers in the chain of commerce where
                                                             27
                                                             28   claims were based on the same factual allegations) (the objection is “meritless because the purpose
                                                             28
                                                                                                             5
                                                                                        MEMORANDUM IN SUPPORT OF PRELIMINARY APPROVAL
                                                                  Case 1:16-cv-00219-DAD-SKO Document 193 Filed 06/12/19 Page 11 of 28


                                                              1
                                                              1   of the settlement is to prevent duplicative litigation of identical claims”); Nwabueze v. AT & T Inc.,
                                                              2
                                                              2   2013 WL 6199596, at *10 (N.D. Cal., Nov. 27, 2013) (overruling objection to release of third-parties
                                                              3
                                                              3   in class settlement) (“The law evinces a clear preference for settlement and compromise in the class
                                                              4
                                                              4   action context.”). Here, all claims arise from the same A&W Text Club messages. Harman and
                                                              5
                                                              5   3Seventy contest liability as to Plaintiff and also as to each other raising indemnification issues
                                                              6
                                                              6   which could impact this litigation and class claims absent settlement. From Plaintiff’s perspective,
                                                              7
                                                              7   the Settlement Benefits (addressed below) are substantial and releasing 3Seventy, a small company
                                                              8
                                                              8   of limited means with no insurance covering this action, is in the best interests of the Settlement
                                                              9
                                                              9   Class in order to achieve these benefits.
                                                             10
                                                             10      6. Notice
                        Los Angeles, California 90071-2627




                                                             11
                         550 South Hope Street, Suite 2000




                                                             11           Written notice of the proposed settlement will be provided to the Settlement Class via mail,
Hunton & Williams LLP




                                                             12
                                                             12   sent no later than 30 days after the Court’s entry of an order granting preliminary approval of the
                                                             13
                                                             13   settlement. Settlement Agreement, Art III ¶ 2.a. (Settlement Agreement Exhibit D (the Postcard
                                                             14
                                                             14   Notice)).
                                                             15
                                                             15           The Parties have selected KCC Class Action Services as their Settlement Administrator.
                                                             16
                                                             16   KCC’s qualifications and the services it will provide as administrator are detailed in the Declaration
                                                             17
                                                             17   of Carla A. Peak submitted herewith. Total Settlement Administration Costs in this matter are
                                                             18
                                                             18   estimated to be $209,557 (Taylor Decl. ¶ 10). These costs will be deducted from the Settlement
                                                             19
                                                             19   Fund.
                                                             20
                                                             20      7. Opt-Out Rights
                                                             21
                                                             21           Members of the Settlement Class can opt out of the class by sending a written request for
                                                             22
                                                             22   exclusion to the Settlement Administrator. Settlement Agreement, Art IV ¶ 4. Any individual opt-out
                                                             23
                                                             23   notices must be postmarked no later than 90 days after commencement of the Notice Plan. Also by
                                                             24
                                                             24   that time, any Class Member who wishes to object to the Settlement Agreement must file with the
                                                             25
                                                             25   Court a written notice of the objection, along with supporting papers setting forth the objector’s
                                                             26
                                                             26   grounds for objection. Settlement Agreement, Art IV ¶ 6.
                                                             27
                                                             27
                                                             28
                                                             28
                                                                                                              6
                                                                                         MEMORANDUM IN SUPPORT OF PRELIMINARY APPROVAL
                                                                  Case 1:16-cv-00219-DAD-SKO Document 193 Filed 06/12/19 Page 12 of 28


                                                              1
                                                              1      8. Proposed Deadlines
                                                              2
                                                              2          The Settlement Agreement provides that Class Counsel will file their brief in support of Final
                                                              3
                                                              3   Approval of the Settlement Agreement 14 days before the Final Approval Hearing. Settlement
                                                              4
                                                              4   Agreement, Art IV ¶ 7(c).
                                                              5
                                                              5          The following table sets forth the important deadlines proposed in the Settlement Agreement
                                                              6
                                                              6   and are also stated in the proposed Preliminary Approval Order:
                                                              7
                                                              7
                                                              8                         EVENT                                       SCHEDULED DATE
                                                              8
                                                                    Notice mailing deadline (commencement of 30 days after entry of Preliminary Approval
                                                              9     Notice Plan)                             Order
                                                              9
                                                             10
                                                             10     Attorney’s Fees and Costs application due by       60 days following the Notice mailing
                                                                                                                       deadline
                        Los Angeles, California 90071-2627




                                                             11
                         550 South Hope Street, Suite 2000




                                                             11
Hunton & Williams LLP




                                                             12     Incentive Award application due by                 60 days following the Notice mailing
                                                             12                                                        deadline
                                                             13
                                                             13
                                                                    Last day for Class Members to opt-out of 90 days following the Notice mailing
                                                             14
                                                             14     Settlement                               deadline
                                                             15
                                                             15     Last day for Class Members to Object to the 90 days following the Notice mailing
                                                             16     Settlement                                  deadline
                                                             16
                                                             17     Last day to submit a Valid Claim Form              90 days following the Notice mailing
                                                             17                                                        deadline
                                                             18
                                                             18
                                                                    Briefs in support of Final Approval due by 14 days prior to the Final Approval Hearing
                                                             19
                                                             19     (including declaration regarding Notice by
                                                             20     Settlement Administrator)
                                                             20
                                                             21     Harman to file certification regarding CAFA 14 days prior to the Final Approval Hearing
                                                             21     notice requirements
                                                             22
                                                             22     Final Approval Hearing                             On the date set in paragraph 11, but no
                                                             23                                                        earlier than 150 days after the Notice
                                                             23
                                                             24                                                        mailing deadline
                                                             24
                                                             25          The Settlement Agreement represents the Parties’ best efforts to settle this litigation on terms
                                                             25
                                                             26   that are fair and reasonable under the circumstances and that adequately protect the interests of the
                                                             26
                                                             27   Settlement Class Members. Accordingly, the Settlement Agreement meets the threshold
                                                             27
                                                             28   requirements for preliminary approval and the Settlement Class should be preliminary certified.
                                                             28
                                                                                                             7
                                                                                        MEMORANDUM IN SUPPORT OF PRELIMINARY APPROVAL
                                                                  Case 1:16-cv-00219-DAD-SKO Document 193 Filed 06/12/19 Page 13 of 28


                                                              1                                          POINT I
                                                              1                                THE SETTLEMENT AGREEMENT
                                                              2                             SHOULD BE PRELIMINARILY APPROVED
                                                              2
                                                              3    I.    STANDARD FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                                              3          SETTLEMENT
                                                              4
                                                              4          Federal courts strongly favor and encourage settlements, particularly in class actions and
                                                              5
                                                              5   other complex matters, where the inherent costs, delays, and risks of continued litigation might
                                                              6
                                                              6   otherwise overwhelm any potential benefit the class could hope to obtain. See Class Plaintiffs v. City
                                                              7
                                                              7   of Seattle, 955 F.2d 1268, 1276 (9th Cir. 1992) (noting the “strong judicial policy that favors
                                                              8
                                                              8   settlements, particularly where complex class action litigation is concerned”); see also 4 Newberg on
                                                              9
                                                              9   Class Actions § 11.41 (4th ed. 2002) (citing cases). Thus, the proposed Settlement is the best
                                                             10
                                                             10   vehicle for Class Members to receive the relief to which they are entitled in a prompt and efficient
                        Los Angeles, California 90071-2627




                                                             11
                         550 South Hope Street, Suite 2000




                                                             11   manner.
Hunton & Williams LLP




                                                             12
                                                             12
                                                                         Review of a proposed class action settlement ordinarily proceeds in three
                                                             13
                                                             13          stages. See Manual for Complex Litigation (4th) § 21.632. First, the court conducts
                                                             14          a preliminary fairness evaluation and, if applicable, considers preliminary class
                                                             14          certification. Id. Second, if the court makes a preliminary determination of the
                                                             15          fairness, reasonableness, and adequacy of the settlement terms, the parties are
                                                             15          directed to prepare the notice of certification and proposed settlement to the class
                                                             16          members. Id. Third, the court holds a final fairness hearing to determine whether to
                                                             16
                                                             17          approve the settlement. Id.; see also Narouz v. Charter Commc'ns, Inc., 591 F.3d
                                                             17          1261, 1266–67 (9th Cir. 2010).
                                                             18
                                                             18   Dakota Med., Inc. v. RehabCare Grp., Inc., 2017 WL 1398816, at *2 (E.D. Cal. Apr. 19, 2017).
                                                             19
                                                             19   With this motion, Plaintiff initiates the first two stages and asks the Court to conduct a preliminary
                                                             20
                                                             20   fairness evaluation, preliminary certify the class and direct notice to the class.
                                                             21
                                                             21          Generally stated, “[i]f the proposed settlement appears to be the product of serious, informed,
                                                             22
                                                             22   non-collusive negotiations, has no obvious deficiencies, does not improperly grant preferential
                                                             23
                                                             23   treatment to class representatives or segments of the class, and falls within the range of possible
                                                             24
                                                             24   approval, then the court should direct that the notice be given to the class members of a formal
                                                             25
                                                             25   fairness hearing.” Manual for Complex Litig. § 13:13 (5th ed. 2011); see also Dakota Med., Inc.,
                                                             26
                                                             26   supra (collecting cases). Thus, preliminary approval has both a procedural element (whether the
                                                             27
                                                             27   settlement process appears to have been fair and non-collusive) and substantive element (whether the
                                                             28
                                                             28   terms are comparable to similar cases).
                                                                                                              8
                                                                                         MEMORANDUM IN SUPPORT OF PRELIMINARY APPROVAL
                                                                  Case 1:16-cv-00219-DAD-SKO Document 193 Filed 06/12/19 Page 14 of 28


                                                              1
                                                              1          Moreover, “[t]he Ninth Circuit does not follow the approach of other circuits that requires
                                                              2
                                                              2   district courts to ‘specifically weigh[ ] the merits of the class’s case against the settlement amount
                                                              3
                                                              3   and quantif[y] the expected value of fully litigating the matter.’ []. Rather, the Ninth Circuit
                                                              4
                                                              4   examines whether the settlement is ‘the product of an arms-length, non-collusive, negotiated
                                                              5
                                                              5   resolution[.]’” Spann v. J.C. Penney Corp., --- F.R.D. ----, 2016 WL 297399, at *8 (C.D. Cal. Jan.
                                                              6
                                                              6   25, 2016) (quoting Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 965 (9th Cir. 2009).
                                                              7
                                                              7   II.    THE SETTLEMENT AGREEMENT WARRANTS PRELIMINARY APPROVAL
                                                              8          Here, the Parties’ Settlement Agreement is the product of serious and informed arm’s-length
                                                              8
                                                              9   negotiations and falls well within “the range of possible approval” sufficient to warrant its
                                                              9
                                                             10   preliminary approval.
                                                             10
                        Los Angeles, California 90071-2627




                                                             11              A. The Settlement Agreement Is The Result of Engaged, Arm’s-Length Negotiations
                         550 South Hope Street, Suite 2000




                                                             11
Hunton & Williams LLP




                                                                                Overseen By An Experienced Mediator
                                                             12
                                                             12          Settlements that are the result of arm’s-length negotiations among experienced counsel are
                                                             13
                                                             13   “entitled to an initial presumption of fairness.” In re High-Tech Employee Antitrust Litig., 2013 WL
                                                             14
                                                             14   6328811, at *1 (N.D. Cal. Oct. 30, 2013) (citing Alba Conte & Herbert Newberg, Newberg on Class
                                                             15
                                                             15   Actions § 11.41 (4th ed. 2002)) (internal quotations omitted); see also Rodriguez v. West Publ’g
                                                             16
                                                             16   Corp., 563 F.3d 948, 965 (9th Cir. 2009) (“We put a good deal of stock in the product of an arms-
                                                             17
                                                             17   length, non-collusive, negotiated resolution . . . .”).   The involvement of a third-party neutral
                                                             18
                                                             18   supports a finding that the process used to reach the settlement was not collusive. Villegas v. J.P.
                                                             19
                                                             19   Morgan Chase & Co., 2012 WL 5878390, at *6 (N.D. Cal. Nov. 21, 2012) (citing Satchell v. Fed.
                                                             20
                                                             20   Exp. Corp., 2007 WL 1114010, at *4 (N.D. Cal. Apr. 13, 2007)).
                                                             21
                                                             21          This settlement is the product of “serious, substantial, and arms-length negotiations.” Dakota
                                                             22
                                                             22   Med., Inc., 2017 WL 1398816, at *3. The negotiations were contentious, adversarial and took place
                                                             23
                                                             23   before a well-respected mediator and a former magistrate judge, Judge Denlow of JAMS in Chicago,
                                                             24
                                                             24   Illinois. Plaintiff’s counsel, Lemberg Law, LLC, has been appointed class counsel in numerous
                                                             25
                                                             25   consumer class actions and extensively litigates TCPA issues. (Lemberg Decl. ¶ 5; Taylor Decl. ¶ 5).
                                                             26
                                                             26   That the Settlement was arrived at only after such arm’s-length negotiations weighs in favor of
                                                             27
                                                             27   preliminary approval. In re AMF Bowling, 334 F. Supp. 2d 462, 465 (S.D.N.Y. 2004) (the
                                                             28
                                                             28
                                                                                                               9
                                                                                          MEMORANDUM IN SUPPORT OF PRELIMINARY APPROVAL
                                                                  Case 1:16-cv-00219-DAD-SKO Document 193 Filed 06/12/19 Page 15 of 28


                                                              1
                                                              1   participation of a respected mediator “gives [the court] confidence that [the negotiations] were
                                                              2
                                                              2   conducted in an arm’s-length, non-collusive manner”); In re WorldCom, Inc. ERISA Litig., 2004 WL
                                                              3
                                                              3   2338151, at *6 (S.D.N.Y. Oct. 18, 2004) (fact that “[a] respected and dedicated judicial officer
                                                              4
                                                              4   presided over the lengthy discussions from which this settlement emerged” belied any suggestion of
                                                              5
                                                              5   collusion in the negotiating process).
                                                              6
                                                              6          Further, the negotiations were conducted after the Parties had each engaged in extensive and
                                                              7
                                                              7   exhaustive discovery into the merits of class certification, class claims and the defenses. This
                                                              8
                                                              8   included, but is not limited to (1) the production and review of over 46,000 pages of documents, (2)
                                                              9
                                                              9   nine depositions, (3) expert reports and deposition, (4) the digital imaging of Plaintiff’s cellular
                                                             10
                                                             10   telephone. Further, negotiations occurred after extensive briefing on all material issues (merits and
                        Los Angeles, California 90071-2627




                                                             11
                         550 South Hope Street, Suite 2000




                                                             11   class certification). As a result, Class Counsel was well-positioned to evaluate the strengths and
Hunton & Williams LLP




                                                             12
                                                             12   weaknesses of their case at the mediation to negotiate class-wide relief and is able to recommend
                                                             13
                                                             13   approval of the agreement to the Court.
                                                             14
                                                             14          The Parties’ agreement to settle this litigation reflects well-informed and engaged arm’s-
                                                             15
                                                             15   length bargaining with the assistance of a highly experienced mediator. The Settlement Agreement
                                                             16
                                                             16   is not the product of collusion; to the contrary, it reflects the independent judgment of counsel and is
                                                             17
                                                             17   the result of serious and substantive negotiations.
                                                             18
                                                             18              B. The Settlement Agreement Is a Preferable Alternative to the Risks Through
                                                             19                 Continued Litigation
                                                             19
                                                             20          In agreeing to a Settlement Fund of $4,000,000.00, Plaintiff and his counsel have considered
                                                             20
                                                             21   the risks inherent to litigation and the various defenses available to Harman and 3Seventy. The
                                                             21
                                                             22   reality that Plaintiff and the Settlement Class Members could end up recovering nothing or only a
                                                             22
                                                             23   fraction of the settlement benefits if the Court did not certify a class or if Plaintiff failed to prevail
                                                             23
                                                             24   was significant enough to convince Plaintiff and Plaintiff’s counsel that the benefits of the settlement
                                                             24
                                                             25   outweigh the gamble of continued litigation.
                                                             25
                                                             26          Plaintiff and his counsel knew that going forward there was a risk that the Court would
                                                             26
                                                             27   decline to certify this case as a class action. A central issue in this case is whether there was prior
                                                             27
                                                             28   express consent to call class members. Courts have offered differing opinions in other cases under
                                                             28
                                                                                                             10
                                                                                         MEMORANDUM IN SUPPORT OF PRELIMINARY APPROVAL
                                                                  Case 1:16-cv-00219-DAD-SKO Document 193 Filed 06/12/19 Page 16 of 28


                                                              1
                                                              1   the TCPA regarding whether questions of consent require an individualized inquiry and thus prevent
                                                              2
                                                              2   class certification. Compare, e.g., Vigus v. Southern Ill. Riverboat/Casino Cruises, Inc., 274 F.R.D.
                                                              3
                                                              3   229, 235 (S.D. Ill. 2011) (refusing to certify TCPA class where the “proposed class includes a
                                                              4
                                                              4   substantial number of people who voluntarily gave their telephone numbers to the [defendant]”), and
                                                              5
                                                              5   Versteeg v. Bennett, Deloney & Noyes, P.C., 271 F.R.D. 668, 674 (D. Wyo. 2011) (declining to
                                                              6
                                                              6   certify TCPA class in light of individualized inquiry “into whether each individual gave ‘express
                                                              7
                                                              7   consent’ by providing their wireless number”) (internal citations omitted), with Green v. Service
                                                              8
                                                              8   Master, 2009 WL 1810769, at *2 (N.D. Ill. June 22, 2009) (“[T]he question of consent may rightly
                                                              9
                                                              9   be understood as a common question and the possibility that some class members may have
                                                             10
                                                             10   consented is not sufficient to defeat class certification.”) (internal citations omitted), and Saf-T-Gard
                        Los Angeles, California 90071-2627




                                                             11
                         550 South Hope Street, Suite 2000




                                                             11   International, Inc. v. Wagener Equities, Inc., 251 F.R.D. 312, 315 (N.D. Ill. 2008) (holding that
Hunton & Williams LLP




                                                             12
                                                             12   where “some number of faxes were sent on defendant’s behalf (with or without defendant’s explicit
                                                             13
                                                             13   authorization), potentially to tens of thousands of recipients . . . reflects precisely the type of
                                                             14
                                                             14   ‘organized program’ that lends itself to a common adjudication of the consent issue”) (internal
                                                             15
                                                             15   citations omitted), and Agne v. Papa John’s Intern., Inc., 286 F.R.D. 559, 567 (W.D. Wash. 2012)
                                                             16
                                                             16   (“Defendants’ speculation that customers may have given their express consent to receive text
                                                             17
                                                             17   message advertising is not sufficient to defeat class certification.”).      These arguments were a
                                                             18
                                                             18   substantial portion of Harman’s and 3Seventy’s oppositions to class certification. (Doc. No. 132 pp
                                                             19
                                                             19   10-15; Doc. No. 134 pp 8-16). Plaintiff strongly disagrees with those arguments as consent or the
                                                             20
                                                             20   lack thereof can be determined on a class basis under the facts of this case and the A&W Text Club
                                                             21
                                                             21   program. However, the arguments against certification were not insubstantial and Plaintiff and his
                                                             22
                                                             22   counsel were aware that both Harman and 3Seventy would vigorously oppose certification in this
                                                             23
                                                             23   Court or on appeal.
                                                             24
                                                             24          Additionally, Harman and 3Seventy both opposed Plaintiff’s theory of individual and
                                                             25
                                                             25   vicarious liability (Doc. No. 102 (3Seventy’s Motion for Summary Judgment); Doc. No. 174
                                                             26
                                                             26   (Harman’s Second Motion for Summary Judgment)) and whether the equipment at issue was an
                                                             27
                                                             27   ATDS under the TCPA (Doc. No. 128 (Harman’s First Motion for Summary Judgment); Doc. No.
                                                             28
                                                             28
                                                                                                             11
                                                                                         MEMORANDUM IN SUPPORT OF PRELIMINARY APPROVAL
                                                                  Case 1:16-cv-00219-DAD-SKO Document 193 Filed 06/12/19 Page 17 of 28


                                                              1
                                                              1   174). Again, Plaintiff believes his claims were strong and correct but recognizes the risk associated
                                                              2
                                                              2   with continued litigation and appeals.
                                                              3
                                                              3          Further, as in any case, there is a substantial risk of losing at trial. And, even if Plaintiff did
                                                              4
                                                              4   prevail, any recovery could be delayed for years by an appeal or series of appeals. See West Virginia
                                                              5
                                                              5   v. Chas. Pfizer & Co., 314 F. Supp. 710, 743-44 (S.D.N.Y. 1970) (“It is known from past experience
                                                              6
                                                              6   that no matter how confident one may be of the outcome of litigation, such confidence is often
                                                              7
                                                              7   misplaced.”), aff’d, 440 F.2d 1079 (2d Cir. 1971); Berkey Photo, Inc. v. Eastman Kodak Co., 603
                                                              8
                                                              8   F.2d 263 (2d Cir. 1979) (reversing $87 million judgment after trial). In contrast, the Settlement
                                                              9
                                                              9   Agreement provides substantial relief to Settlement Class members without further delay.
                                                             10
                                                             10              C. There are No Obvious Deficiencies to the Settlement Agreement
                        Los Angeles, California 90071-2627




                                                             11
                         550 South Hope Street, Suite 2000




                                                             11          There are no obvious deficiencies to the Settlement Agreement. It creates a non-reversionary
Hunton & Williams LLP




                                                             12   common fund. Each Settlement Class Member is entitled to receive an equal share of the fund per
                                                             12
                                                             13   telephone number to which text messages were sent. Payment of attorneys’ fees, costs, an incentive
                                                             13
                                                             14   award and administrative costs are to be paid from the fund. Settlement is not conditioned on any
                                                             14
                                                             15   particular amount of a fee or incentive award. The Settlement Agreement and Notice Plan provide
                                                             15
                                                             16   means for Settlement Class Members to opt-out or object. A second distribution of unclaimed funds
                                                             16
                                                             17   is provided for if it is cost-effective. If it is not cost-effective, unclaimed funds will go to a cy-pres
                                                             17
                                                             18   recipient to be approved by the Court. Finally, the Released Claims are limited to claims arising
                                                             18
                                                             19   from the text messages sent to Settlement Class Members. Settlement Agreement, Release Art V 1.c.
                                                             19
                                                             20              D. The Settlement Agreement Does Not Provide Unwarranted Preferential Treatment to
                                                             20
                                                                                Any Segment of the Class
                                                             21
                                                             21          The Settlement Agreement allows each Class Member to claim an equal pro rata share of the
                                                             22
                                                             22   Settlement Fund per telephone number to which text messages were sent. A pro rata distribution to
                                                             23
                                                             23   claiming Settlement Class Members, meaning each member who submits a valid claim receives an
                                                             24
                                                             24   equal amount from the Settlement Fund, is customary in TCPA common fund class settlements. See,
                                                             25
                                                             25   e.g., Wright v. Nationstar Mortage LLC, 2016 WL 4505169, at *8 (N.D. Ill. Aug. 29, 2016)
                                                             26
                                                             26   (approving pro rata distribution of $45 per claiming class member, overruling objection that
                                                             27
                                                             27   disbursement was not on a per-call basis, and amount was in line with other cases) (collecting cases);
                                                             28
                                                             28
                                                                                                             12
                                                                                         MEMORANDUM IN SUPPORT OF PRELIMINARY APPROVAL
                                                                  Case 1:16-cv-00219-DAD-SKO Document 193 Filed 06/12/19 Page 18 of 28


                                                              1
                                                              1   In re Capital One Tel. Consumer Prot. Act Litig., 80 F. Supp. 3d 781, 789 (N.D. Ill. 2015) (claiming
                                                              2
                                                              2   members recovered $34.60); Estrada v. iYogi, Inc., 2015 WL 5895942, at *7 (E.D. Cal. Oct. 6,
                                                              3
                                                              3   2015) (granting preliminary approval to TCPA settlement where class members estimated to receive
                                                              4
                                                              4   $40); Steinfeld v. Discover Fin. Servs., 12-cv-1118, Doc. No. 96 at ¶ 6 (N.D. Cal. Mar. 10, 2014)
                                                              5
                                                              5   (claimants received $46.98 each); Adams v. AllianceOne Receivables Mgmt., Inc., 08-cv-00248,
                                                              6
                                                              6   Doc. No. 137 (S.D. Cal. Sept. 28, 2012) (claimants received $40 each); Kolinek v. Walgreen Co.,
                                                              7
                                                              7   311 F.R.D. 483, 493 (N.D. Ill. 2015) (approving award of $30 per claiming member). A pro rata
                                                              8
                                                              8   distribution provides that there is no preferential treatment to any segment of the class. Each
                                                              9
                                                              9   member may submit a valid claim and share an equal part of the Settlement Fund after deductions
                                                             10
                                                             10   for fees, costs and any incentive award.
                        Los Angeles, California 90071-2627




                                                             11
                         550 South Hope Street, Suite 2000




                                                             11          The Settlement Agreement provides that Class Counsel and the Plaintiff may apply for
Hunton & Williams LLP




                                                             12
                                                             12   counsel’s fees and costs and for an incentive award. The Agreement provides no specific amount as
                                                             13
                                                             13   to either. Class Counsel will make an application to the Court for an award of fees of up to 1/3 of
                                                             14
                                                             14   the Settlement Fund and for an Incentive Award of up to $10,000 for the Plaintiff. The application
                                                             15
                                                             15   will be made 30 days prior to the objection, opt-out and claim deadline. Further, both the Postcard
                                                             16
                                                             16   Notice and the Long Form Notice set forth that Class Counsel will submit applications up to these
                                                             17
                                                             17   amounts. The Court has a “fiduciary role” for class members to evaluate a request by Class Counsel
                                                             18
                                                             18   for attorney fees from a class common fund and must examine such request in the overall context of
                                                             19
                                                             19   the settlement. Dakota Med., Inc., 2017 WL 1398816 at *5. Incentive awards promote the public
                                                             20
                                                             20   policy of encouraging individuals to undertake the responsibility of representative lawsuits. Manual
                                                             21
                                                             21   for Complex Litig. § 21.62 n.971 (4th ed. 2004). In evaluating such an award, the Court has a duty
                                                             22
                                                             22   to make sure such an award is deserved, reasonable and does not destroy the adequacy of the class
                                                             23
                                                             23   representative. Dakota Med., Inc., 2017 WL 1398816 at *5. Neither award contemplated here “is
                                                             24
                                                             24   outside the realm of what may be reasonable, contingent on a sufficient showing, and [should
                                                             25
                                                             25   provide] no cause for the court to hesitate in finding the settlement preliminarily fair.” Id.
                                                             26
                                                             26   (preliminarily approving settlement agreement where counsel represented they would seek no more
                                                             27
                                                             27   than 1/3 of the settlement in fees and an incentive award of $15,000) (collecting cases)
                                                             28
                                                             28
                                                                                                            13
                                                                                        MEMORANDUM IN SUPPORT OF PRELIMINARY APPROVAL
                                                                  Case 1:16-cv-00219-DAD-SKO Document 193 Filed 06/12/19 Page 19 of 28


                                                              1              E. The Settlement Agreement Provides a Substantial Benefit to Settlement Class
                                                              1                 Members and Falls Within a Range of Possible Approval
                                                              2
                                                              2          The Settlement Agreement requires Harman to pay $4,000,000.00 into the Settlement Fund.
                                                              3
                                                              3   The Settlement Fund is non-reversionary, ensuring that all or nearly all monetary benefits will go to
                                                              4
                                                              4   Settlement Class Members or cy pres—no amount of the Settlement Fund will return to Harman.
                                                              5
                                                              5   Assuming the Court grants the requested attorney’s fees and costs of 1/3 of the fund and the
                                                              6
                                                              6   $10,000.00 incentive award, and assuming the estimated administrative costs of approximately
                                                              7
                                                              7   $210,000.00, Settlement Class Members will share $2,446,666.66.
                                                              8
                                                              8          “The prevailing rule of thumb with respect to consumer class actions is [a claims rate of] 3–5
                                                              9
                                                              9   percent.” Forcellati v. Hyland’s, Inc., 2014 WL 1410264, at *6 (C.D. Cal. Apr. 9, 2014) (quoting
                                                             10
                                                             10   Ferrington v. McAfee, Inc., 2012 WL 1156399, at *4 (N.D. Cal. Apr. 6, 2012)); Couser v. Comenity
                        Los Angeles, California 90071-2627




                                                             11
                         550 South Hope Street, Suite 2000




                                                             11   Bank, 125 F. Supp. 3d 1034, 1043–44 (S.D. Cal. 2015) (claims rate of 7.7% is “higher than average”
Hunton & Williams LLP




                                                             12
                                                             12   in TCPA action); James v. JPMorgan Chase Bank, N.A., 2016 WL 6908118, at *2 (M.D. Fla. Nov.
                                                             13
                                                             13   22, 2016) (participation rate of five percent “typically occurs in a TCPA class action”).
                                                             14
                                                             14          It is not possible to know the claims rate until after the claims process is complete. Assuming
                                                             15
                                                             15   a 5% claims rate, each claiming member would recover $210, a 10% claims rate would result in
                                                             16
                                                             16   claiming members receiving $105, a 20% claims rate would result in members receiving $52.3 These
                                                             17
                                                             17   figures establish that the Settlement Fund is substantial for a class of this size and well within the
                                                             18
                                                             18   range of possible final approval. See, e.g., Couser, 125 F. Supp. 3d at 1043–44 (claims rate of 7.7%
                                                             19
                                                             19   is “higher than average” in TCPA action and “although Class Members are only expected to recover
                                                             20
                                                             20   approximately $13.75, the Court finds that in light of the large number of Class Member claimants
                                                             21
                                                             21   and high claims rate, the amount of the Settlement Fund weighs in favor of approving the
                                                             22
                                                             22   Settlement.”); In re Capital One Tel. Consumer Prot. Act Litig., 80 F.Supp.3d 781, 787 (N.D. Ill.
                                                             23
                                                             23   2015) (approving $34.60 per claimant with a 7.8% claims rate); Rose v. Bank of Am. Corp., 2014
                                                             24
                                                             24   WL 4273358, at *5 & 10 (N.D. Cal. Aug. 29, 2014) (approving $20-40 per claiming class member
                                                             25
                                                             25   with a participation rate of 3.2%).
                                                             26
                                                             26
                                                             27   3
                                                                   These amounts are calculated by dividing the assumed Net Settlement Fund ($2,449,950.66) by the
                                                             27
                                                             28   number of claiming members under three different scenarios (5%, 10% or 20% of 232,000 total
                                                             28   members).
                                                                                                                  14
                                                                                       MEMORANDUM IN SUPPORT OF PRELIMINARY APPROVAL
                                                                  Case 1:16-cv-00219-DAD-SKO Document 193 Filed 06/12/19 Page 20 of 28


                                                              1
                                                              1          Because the Settlement Agreement was negotiated at arm’s-length by experienced and
                                                              2
                                                              2   knowledgeable counsel, because the Settlement does not grant unwarranted preferential treatment to
                                                              3
                                                              3   different Settlement Class Members, and because it is reasonable and easily falls within the range of
                                                              4
                                                              4   possible approval, this Court should preliminary approve the Settlement Agreement.
                                                              5
                                                              5                                       POINT II
                                                              6                       THE SETTLEMENT CLASS SHOULD BE CERTIFIED
                                                              6
                                                              7    I.   LEGAL STANDARD FOR CONDITIONAL CERTIFICATION OF CLASS ACTION
                                                              7         FOR SETTLMENT PURPOSES
                                                              8
                                                              8          To approve a class action settlement, the Court must also find that the Settlement Class is
                                                              9
                                                              9   appropriately certified pursuant to Fed. R. Civ. P. 23. See Manual for Complex Litigation (4th) §
                                                             10
                                                             10   21.632 (“The judge should make a preliminary determination that the proposed class satisfies the
                        Los Angeles, California 90071-2627




                                                             11
                         550 South Hope Street, Suite 2000




                                                             11   criteria set out in Rule 23(a) and at least one of the subsections of Rule 23(b).”). In the context of a
Hunton & Williams LLP




                                                             12
                                                             12   settlement class, certification is more easily attained because the court need not inquire whether a
                                                             13
                                                             13   trial of the action would be manageable on a class-wide basis. See Amchem Prods., Inc. v. Windsor,
                                                             14
                                                             14   521 U.S. 591, 620, 117 S. Ct. 2231 (1997) (“Confronted with a request for settlement-only class
                                                             15
                                                             15   certification, a district court need not inquire whether the case, if tried, would present intractable
                                                             16
                                                             16   management problems . . . for the proposal is that there be no trial.”).
                                                             17
                                                             17          To be certified, a proposed class must satisfy the criteria set forth in Federal Rule of Civil
                                                             18
                                                             18   Procedure 23(a) and fit into one of the three categories outlined in Rule 23(b). Amchem, 521 U.S. at
                                                             19
                                                             19   614; Bateman v. Am. Multi-Cinema, Inc., 623 F.3d 708, 712 (9th Cir. 2010) (citation omitted). Rule
                                                             20
                                                             20   23(a) requires that (1) the proposed class is so numerous that joinder of all individual class members
                                                             21
                                                             21   is impracticable (numerosity), (2) there are questions of law or fact common to the proposed class
                                                             22
                                                             22   (commonality), (3) the named-plaintiff’s claims are typical of those of the class (typicality), and (4)
                                                             23
                                                             23   the named-plaintiff and her counsel will adequately protect the interests of the class (adequacy). Fed.
                                                             24
                                                             24   R. Civ. P. 23(a)(1)–(4). In addition, where, as here, certification is sought under Rule 23(b)(3), the
                                                             25
                                                             25   proponent of class certification must show that (1) the common questions of law or fact predominate
                                                             26
                                                             26   over questions affecting only individual class members (predominance), and (2) that a class action is
                                                             27
                                                             27   superior to other available methods of resolving the controversy (superiority). Fed. R. Civ. P.
                                                             28
                                                             28   23(b)(3).
                                                                                                             15
                                                                                         MEMORANDUM IN SUPPORT OF PRELIMINARY APPROVAL
                                                                  Case 1:16-cv-00219-DAD-SKO Document 193 Filed 06/12/19 Page 21 of 28


                                                              1
                                                              1          For settlement purposes only, Plaintiff respectfully requests that the Court provisionally
                                                              2
                                                              2   certify the Settlement Class defined as:
                                                              3
                                                              3          All individuals and entities who were sent text messages from, or related to, the
                                                              4          A&W Text Club between February 17, 2012 and the date of entry of the Preliminary
                                                              4          Approval Order..
                                                              5
                                                              5   See Settlement Agreement, Art II ¶ 32.
                                                              6
                                                              6          As detailed below, the Settlement Class satisfies the Fed. R. Civ. P. 23 requirements.
                                                              7
                                                              7   II.    FED. R. CIV. P. 23(A) REQUIREMENTS
                                                              8            A. Numerosity is Satisfied
                                                              8
                                                              9          Numerosity requires that “the class [be] so numerous that joinder of all members is
                                                              9
                                                             10   impractical.” Fed. R. Civ. P. 23(a)(1). The exact number of class members need not be known, so
                                                             10
                                                                  long as the class is readily ascertainable. O’Connor v. Boeing N. Am., Inc., 184 F.R.D. 311, 319
                        Los Angeles, California 90071-2627




                                                             11
                         550 South Hope Street, Suite 2000




                                                             11
Hunton & Williams LLP




                                                             12   (C.D. Cal. 1998). In addition, there is no specific number of class members required, though the
                                                             12
                                                             13   numerosity requirement is typically satisfied when the class comprises at least forty members. In re
                                                             13
                                                             14   Cooper Cos. Inc. Sec. Litig., 254 F.R.D. 628, 634 (C.D. Cal. 2009). When focusing specifically on
                                                             14
                                                             15   TCPA cases, numerosity has been satisfied with as few as 203 class members. Lo, 2011 WL
                                                             15
                                                             16   6300050, at *2; see also Kavu, Inc. v. Omnipak Corp., 246 F.R.D. 642, 646-47 (W.D. Wash. 2007)
                                                             16
                                                             17   (numerosity satisfied with 3000 class members).
                                                             17
                                                             18          The proposed class here consists of the owners of the 232,602 cellular telephone numbers
                                                             18
                                                             19   sent text messages from the A&W Text Club during the class period. Joinder of these claims is
                                                             19
                                                             20   clearly impractical and the numerosity requirement is satisfied.
                                                             20
                                                             21              B. Commonality is Satisfied
                                                             21
                                                             22          Pursuant to Rule 23(a)(2), a court must determine whether “there are questions of law or fact
                                                             22
                                                             23   common to the class,” ordinarily known as “commonality.” Fed. R. Civ. P. 23(a)(2). Commonality is
                                                             23
                                                             24   demonstrated when the claims of all class members “depend upon a common contention . . . that is
                                                             24
                                                             25   capable of classwide resolution.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 131 S. Ct. 2541,
                                                             25
                                                             26   2551 (2011). Commonality exists “[w]here the circumstances of each particular class member vary
                                                             26
                                                             27   but retain a common core of factual or legal issues with the rest of the class.” Parra v. Bashas’, Inc.,
                                                             27
                                                             28   536 F.3d 975, 978–79 (9th Cir. 2008). The standard is “construed permissively,” id. at 978, and “[i]t
                                                             28
                                                                                                             16
                                                                                         MEMORANDUM IN SUPPORT OF PRELIMINARY APPROVAL
                                                                  Case 1:16-cv-00219-DAD-SKO Document 193 Filed 06/12/19 Page 22 of 28


                                                              1
                                                              1   is not necessary that members of the proposed class share every fact in common.” Evon v. Law
                                                              2
                                                              2   Offices of Sidney Mickell, 688 F.3d 1015, 1030 (9th Cir. 2012) (internal quotation marks omitted).
                                                              3
                                                              3           Here, common issues of fact and law include: (1) whether Harman used an automated
                                                              4
                                                              4   telephone dialing system to call cellular phones; (2) whether Harman knew or should have known
                                                              5
                                                              5   that it called consumers without prior express written consent if it did, in fact, call without prior
                                                              6
                                                              6   express written consent; and (3) whether a private right of action exists, jurisdiction is proper and
                                                              7
                                                              7   statutory damages are available. Determination of these issues, regardless of the answers, will
                                                              8
                                                              8   resolve the allegations for the whole Class “in one stroke.” Dukes, 131 S. Ct. at 2545. As such, the
                                                              9
                                                              9   commonality requirement is satisfied. See also, Avio, Inc. v. Alfoccino, Inc., 2015 WL 8731983, at
                                                             10
                                                             10   *7 (E.D. Mich. Dec. 14, 2015) (common questions include whether Defendants first obtained
                        Los Angeles, California 90071-2627




                                                             11
                         550 South Hope Street, Suite 2000




                                                             11   express invitation or permission, whether Defendants’ acts were willful or knowing); Malta v. Fed.
Hunton & Williams LLP




                                                             12
                                                             12   Home Loan Mortg. Corp., 2013 WL 444619, at *2 (S.D. Cal. Feb. 5, 2013).
                                                             13
                                                             13               C. Typicality is Satisfied
                                                             14
                                                             14           The third requirement of Rule 23(a)—typicality—is satisfied where “the claims . . . of the
                                                             15
                                                             15   representative parties are typical of the claims . . . of the class.” Fed. R. Civ. P. 23(a)(3). The test of
                                                             16
                                                             16   typicality is “whether other members have the same or similar injury, whether the action is based on
                                                             17
                                                             17   conduct which is not unique to the named plaintiffs, and whether other class members have been
                                                             18
                                                             18   injured by the same course of conduct.” Wolin v. Jaguar Land Rover N. Am., LLC, 617 F.3d 1168,
                                                             19
                                                             19   1175 (9th Cir. 2010). Typicality is satisfied where the representatives claims are “reasonably co-
                                                             20
                                                             20   extensive with those of absent class members,” though they “need not be substantially identical.”
                                                             21
                                                             21   Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998); see also Cal. Rural Legal
                                                             22
                                                             22   Assistance, Inc. v. Legal Servs. Corp., 917 F.2d 1171, 1175 (9th Cir. 1990).
                                                             23
                                                             23           Plaintiff’s TCPA claim arises from the same conduct as those of the Settlement Class
                                                             24
                                                             24   Members. He was sent a text message on his cellular device as part of the A&W Text Club after
                                                             25
                                                             25   February 17, 2012. Because Plaintiff’s claims arise from and challenges the same course of conduct,
                                                             26
                                                             26   typicality is satisfied.
                                                             27
                                                             27
                                                             28
                                                             28
                                                                                                                 17
                                                                                             MEMORANDUM IN SUPPORT OF PRELIMINARY APPROVAL
                                                                  Case 1:16-cv-00219-DAD-SKO Document 193 Filed 06/12/19 Page 23 of 28


                                                              1              D. Adequacy of Representation is Satisfied
                                                              1
                                                              2          Adequacy under Fed. R. Civ. P. 23(a)(4) is satisfied where “the representative parties will
                                                              2
                                                              3   fairly and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). Adequacy has two
                                                              3
                                                              4   components: (i) whether the named-plaintiff and her counsel have any conflicts of interest with other
                                                              4
                                                              5   class members, and (ii) whether the plaintiff and her counsel will prosecute the action vigorously on
                                                              5
                                                              6   behalf of the class. Hanlon, 150 F.3d at 1020.
                                                              6
                                                              7          Here, there are no conflicts of interest between Plaintiff (or his counsel) and the other
                                                              7
                                                              8   members of the Settlement Class, as they are all seeking recovery under the same law for the same
                                                              8
                                                              9   kind of injury. Further, Plaintiff’s counsel has extensive experience litigating consumer class actions,
                                                              9
                                                             10   and have been appointed class counsel in numerous other cases. Lemberg Decl. ¶ 5; Taylor Decl. ¶
                                                             10
                                                                  5; see also Lavigne v. First Community Bancshares, Inc., et al., 2018 WL 2694457, at *5 (D.N.M.
                        Los Angeles, California 90071-2627




                                                             11
                         550 South Hope Street, Suite 2000




                                                             11
Hunton & Williams LLP




                                                             12   June 5, 2018) (certification in Telephone Consumer Protection Act (“TCPA”) action); Munday v.
                                                             12
                                                             13   Navy Federal Credit Union, ECF No. 60, 15-cv-01629 (C.D. Cal., July 14, 2017) (final approval of
                                                             13
                                                             14   class settlement of $2.75MM in TCPA action); Brown v. Rita’s Water Ice Franchise Co. LLC, No.
                                                             14
                                                             15   CV 15-3509, 2017 WL 1021025, at *1 (E.D. Pa. Mar. 16, 2017) (final approval of class settlement
                                                             15
                                                             16   of $3MM common fund in TCPA action); Duchene v. Westlake Servs., LLC, No. 2:13-CV-01577-
                                                             16
                                                             17   MRH, 2016 WL 6916734 (W.D. Pa. July 14, 2016) (final approval of class settlement of $10MM
                                                             17
                                                             18   common fund in TCPA action); In Re: Convergent Telephone Consumer Protection Act Litigation,
                                                             18
                                                             19   ECF No. 268, 3:13-md-02478 (D. Conn., November 10, 2016) (final approval of class settlement
                                                             19
                                                             20   consisting of $5.5MM common fund in TCPA action); Evon, 688 F.3d at 1032 (finding counsel
                                                             20
                                                             21   adequate class counsel); Seekamp v. It’s Huge, Inc., 2012 WL 860364, at *5 (N.D.N.Y. Mar. 13,
                                                             21
                                                             22   2012) (same); Butto v. Collecto Inc., 290 F.R.D. 372, 396 (E.D.N.Y. 2013) (same); Zimmerman v.
                                                             22
                                                             23   Portfolio Recovery Associates, LLC, 276 F.R.D. 174, 180 (S.D.N.Y. 2011) (same). Based on their
                                                             23
                                                             24   experience and track record, Plaintiff’s counsel is clearly adequate to represent the Settlement Class.
                                                             24
                                                             25   III.   Fed. R. Civ. P. 23(b)(3) Requirements
                                                             25
                                                             26          In addition to satisfying Rule 23(a), a class must satisfy the requirements of Rule 23(b)(1),
                                                             26
                                                             27   (2), or (3). Amchem, 521 U.S. at 623. To certify a class under Rule 23(b)(3), the plaintiff must show
                                                             27
                                                             28   that (1) the common questions of law and fact predominate over any questions affecting only
                                                             28
                                                                                                             18
                                                                                         MEMORANDUM IN SUPPORT OF PRELIMINARY APPROVAL
                                                                  Case 1:16-cv-00219-DAD-SKO Document 193 Filed 06/12/19 Page 24 of 28


                                                              1
                                                              1   individuals and (2) the class action mechanism is superior to other available methods for
                                                              2
                                                              2   adjudicating the controversy. Fed. R. Civ. P. 23(b)(3); In re Wells Fargo Home Mortg. Overtime Pay
                                                              3
                                                              3   Litig., 571 F.3d 953, 957 (9th Cir. 2007). Certification under Rule 23(b)(3) is encouraged “whenever
                                                              4
                                                              4   the actual interests of the parties can be served best by settling their differences in a single action.”
                                                              5
                                                              5   Hanlon, 150 F.3d at 1022.
                                                              6
                                                              6              A. Common Questions of Law and Fact Predominate
                                                              7
                                                              7          The focus of the predominance requirement is whether the proposed class is “sufficiently
                                                              8
                                                              8   cohesive to warrant adjudication by representation.” Amchem, 521 U.S. at 623. Predominance tests
                                                              9
                                                              9   “whether [the] proposed class[] [is] sufficiently cohesive to warrant adjudication by representation”
                                                             10
                                                             10   (Wolin, 617 F.3d at 1172), and exists “[w]hen common questions present a significant aspect of the
                        Los Angeles, California 90071-2627




                                                             11
                         550 South Hope Street, Suite 2000




                                                             11   case and they can be resolved for all members of the class in a single adjudication” (Hanlon, 150
Hunton & Williams LLP




                                                             12
                                                             12   F.3d at 1022). “Generally, when a class challenges a uniform policy or practice, the validity of the
                                                             13
                                                             13   policy or practice tends to be the predominant issue in the ensuing litigation.” CE Design Ltd.v. Cy’s
                                                             14
                                                             14   Crabhouse North, Inc., 259 F.R.D. 135, 142 (N.D. Ill. 2009) (citing General Telephone Co. of Sw. v.
                                                             15
                                                             15   Falcon, 457 U.S. 147, 159 n.15 (1982)); Kristensen v. Credit Payment Servs., 12 F. Supp. 3d 1292,
                                                             16
                                                             16   1307 (D. Nev. 2014). Predominance is satisfied here because common questions, such as whether
                                                             17
                                                             17   Harman used an ATDS and whether Harman possessed prior express written consent to call
                                                             18
                                                             18   Settlement Class Members, present a significant aspect of the case. For the Settlement Class
                                                             19
                                                             19   Members, these questions can be resolved in a single adjudication thereby satisfying predominance.
                                                             20
                                                             20   Malta, 2013 WL 444619, at *4 (“The central inquiry is whether Wells Fargo violated the TCPA by
                                                             21
                                                             21   making calls to the class members. Accordingly, the predominance requirement is met.”)
                                                             22
                                                             22              B. Superiority is Satisfied
                                                             23          The purpose of the superiority requirement is one of judicial economy and assurance that a
                                                             23
                                                             24   class action is the “most efficient and effective means of resolving the controversy.” Wolin, 617 F.3d
                                                             24
                                                             25   at 1175-76. A class-wide settlement of this action is superior to other available methods for the fair
                                                             25
                                                             26   and efficient adjudication of this controversy because it is neither economically feasible, nor
                                                             26
                                                             27   judicially efficient, for the hundreds of thousands Settlement Class Members to pursue their claims
                                                             27
                                                             28   against Harman on an individual basis. Deposit Guar. Nat’l Bank v. Roper, 445 U.S. 326, 338-39,
                                                             28
                                                                                                             19
                                                                                         MEMORANDUM IN SUPPORT OF PRELIMINARY APPROVAL
                                                                  Case 1:16-cv-00219-DAD-SKO Document 193 Filed 06/12/19 Page 25 of 28


                                                              1
                                                              1   100 S. Ct. 1166 (1980). By utilizing the class action vehicle, relief may be provided to class
                                                              2
                                                              2   members without the need for numerous separate trials on the same facts. Hence, a class action will
                                                              3
                                                              3   achieve economies of time, effort and expense, as well as promote uniformity of decision as to
                                                              4
                                                              4   persons similarly situated. Because this is a settlement class, the Court need not consider issues of
                                                              5
                                                              5   manageability relating to trial. See Amchem, 521 U.S. at 620. Additionally, resolution of thousands
                                                              6
                                                              6   of claims in one action is far superior to individual lawsuits and promotes consistency and efficiency
                                                              7
                                                              7   of adjudication. See id. at 617 (noting the “policy at the very core of the class action mechanism is to
                                                              8
                                                              8   overcome the problem that small recoveries do not provide the incentive for any individual to bring a
                                                              9
                                                              9   solo action prosecuting his or her rights”). Certification for purposes of settlement is therefore
                                                             10
                                                             10   appropriate.
                        Los Angeles, California 90071-2627




                                                             11
                         550 South Hope Street, Suite 2000




                                                             11                                    POINT III
Hunton & Williams LLP




                                                             12               THE PROPOSED NOTICE AND NOTICE PLAN ARE REASONABLE
                                                             12
                                                             13          In addition to preliminarily approving the substance of the Parties’ Settlement Agreement,
                                                             13
                                                             14   the Court should approve the proposed class Notice and Notice Plan. Pursuant to Rule 23(e), the
                                                             14
                                                             15   Court is required to “direct notice in a reasonable manner to all class members who would be bound
                                                             15
                                                             16   by the proposal.” Although the question of what constitutes reasonable notice is left to the discretion
                                                             16
                                                             17   of the Court, Rule 23 provides that the best notice practicable “include[s] individual notice to all
                                                             17
                                                             18   class members who can be identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B). That is
                                                             18
                                                             19   precisely the type of notice contemplated here.
                                                             19
                                                             20          First, the proposed Notice (Exhibits B and D to the Settlement Agreement) communicates the
                                                             20
                                                             21   information required by Rule 23(c)(2)(B)(i)-(vii). Second, the Settlement Agreement calls for a
                                                             21
                                                             22   process that the Parties anticipate will provide individual notice by mail to the vast majority of
                                                             22
                                                             23   Settlement Class Members. The A&W Text Club messaging records contain the entire record of
                                                             23
                                                             24   messages sent as part of the A&W Text Club.            The Settlement Administrator will use those
                                                             24
                                                             25   telephone numbers to perform a reverse lookup of class members’ current or last-known address
                                                             25
                                                             26   information, and will then cross-reference this information with the United States Postal Services’
                                                             26
                                                             27   change of address database to confirm its accuracy. (Declaration of Carla A. Peak of KCC at
                                                             27
                                                             28   paragraphs 9-16, 20). Mailed notice is presumptively reasonable, and satisfies the requirements of
                                                             28
                                                                                                             20
                                                                                         MEMORANDUM IN SUPPORT OF PRELIMINARY APPROVAL
                                                                  Case 1:16-cv-00219-DAD-SKO Document 193 Filed 06/12/19 Page 26 of 28


                                                              1
                                                              1   due process. See Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 812, 105 S. Ct. 2965 (1985)
                                                              2
                                                              2   (finding the procedure “where a fully descriptive notice is sent by first-class mail to each class
                                                              3
                                                              3   member, with an explanation of the right to ‘opt-out,’ satisfies due process”). Moreover, numerous
                                                              4
                                                              4   courts have approved mailing notice to class members via a postcard. See, e.g., In re Ins. Brokerage
                                                              5
                                                              5   Antitrust Litig., 297 F.R.D. 136, 144, 151-52 (D.N.J. 2013) (finally approving settlement with
                                                              6
                                                              6   postcard notice); In re Flonase Antitrust Litig., 291 F.R.D. 93, 99 (E.D. Pa. 2013) (finally approving
                                                              7
                                                              7   settlement with postcard notice); Gascho v. Global Fitness Holdings, LLC, 2014 WL 1350509, at
                                                              8
                                                              8   *6-7, 29 (S.D. Ohio Apr. 4, 2014) (finally approving settlement with postcard notice sent to majority
                                                              9
                                                              9   of class); Malta, 2013 WL 444619, at *11 (preliminarily approving settlement with postcard-type
                                                             10
                                                             10   notice); Milliron v. T-Mobile USA, Inc., 2009 WL 3345762, at *4 (D.N.J. Sept. 10, 2009), aff’d, 423
                        Los Angeles, California 90071-2627




                                                             11
                         550 South Hope Street, Suite 2000




                                                             11   F. App’x 131 (3d Cir. 2011) (preliminarily approving settlement with postcard notice for non-current
Hunton & Williams LLP




                                                             12
                                                             12   customers and bill stuffers for current customers); In re Mut. Funds Inv. Litig., 2011 WL 1102999, at
                                                             13
                                                             13   *1-2 (D. Md. Mar. 23, 2011) (finding postcard notices satisfy Rule 23); Perez v. Asuiron Corp., 501
                                                             14
                                                             14   F. Supp. 2d 1360, 1375-77 (S.D. Fla. 2007) (finally approving settlement with postcard notice).
                                                             15
                                                             15          The Settlement Administrator will maintain a case-specific website to post relevant
                                                             16
                                                             16   documents (the Settlement Agreement, the Complaint, any Preliminary Approval Order) in addition
                                                             17
                                                             17   to the Long Form Notice. Declaration of Carla A. Peak ¶ 17. Further, the Settlement Administrator
                                                             18
                                                             18   will establish and maintain a telephone number that Settlement Class members can call to receive
                                                             19
                                                             19   information via recorded messages or to request an additional Notice. Id. ¶ 18.
                                                             20
                                                             20                                             CONCLUSION
                                                             21
                                                             21          For the reasons set forth above, the Plaintiff respectfully request that the Court enter the
                                                             22
                                                             22   proposed Preliminary Approval Order:
                                                             23
                                                             23          1. Preliminarily approving the terms of the Parties’ Settlement Agreement;
                                                             24
                                                             24          2. Conditionally certifying the Settlement Class for the limited purpose of settlement;
                                                             25
                                                             25          3. Appointing Plaintiff as Settlement Class Representative;
                                                             26
                                                             26          4. Appointing Sergei Lemberg and Stephen F. Taylor of Lemberg Law, LLC, as Class
                                                             27
                                                             27   Counsel;
                                                             28
                                                             28
                                                                                                            21
                                                                                        MEMORANDUM IN SUPPORT OF PRELIMINARY APPROVAL
                                                                  Case 1:16-cv-00219-DAD-SKO Document 193 Filed 06/12/19 Page 27 of 28


                                                              1
                                                              1          5. Approving the form, content and method of delivering Notice to the Settlement Class set
                                                              2
                                                              2   forth in the Parties’ Settlement Agreement and in the exhibits thereto; and
                                                              3
                                                              3          6. Scheduling a Final Approval hearing in accordance with the deadlines provided in the
                                                              4
                                                              4   Settlement Agreement.
                                                              5
                                                              5   Dated: June 12, 2019
                                                              6                                         LEMBERG LAW, LLC
                                                              6
                                                              7                                            /s/ Stephen Taylor
                                                              7
                                                              8                                         Stephen Taylor (admitted Pro Hac Vice)
                                                              8                                         Sergei Lemberg (admitted Pro Hac Vice)
                                                              9                                         Attorneys for Plaintiff
                                                              9
                                                             10
                                                             10
                        Los Angeles, California 90071-2627




                                                             11
                         550 South Hope Street, Suite 2000




                                                             11
Hunton & Williams LLP




                                                             12
                                                             12
                                                             13
                                                             13
                                                             14
                                                             14
                                                             15
                                                             15
                                                             16
                                                             16
                                                             17
                                                             17
                                                             18
                                                             18
                                                             19
                                                             19
                                                             20
                                                             20
                                                             21
                                                             21
                                                             22
                                                             22
                                                             23
                                                             23
                                                             24
                                                             24
                                                             25
                                                             25
                                                             26
                                                             26
                                                             27
                                                             27
                                                             28
                                                             28
                                                                                                             22
                                                                                         MEMORANDUM IN SUPPORT OF PRELIMINARY APPROVAL
                                                                  Case 1:16-cv-00219-DAD-SKO Document 193 Filed 06/12/19 Page 28 of 28


                                                              1
                                                              1                                     CERTIFICATE OF SERVICE
                                                              2
                                                              2          I hereby certify that on this, the 12th day of June, 2019, I filed a copy of the foregoing with
                                                              3
                                                              3   the Clerk of the Court through the CM/ECF system which sent notice of such filing to the following:
                                                              4
                                                              4
                                                              5   David L Bird , PHV
                                                              5   McKay Burton & Thurman, PC
                                                              6   15 W. South Temple
                                                              6
                                                              7   Suite 1000
                                                              7   Salt Lake City, UT 84101
                                                              8
                                                              8   Martin W. Jaszczuk , PHV
                                                              9   Jaszczuk P.C.
                                                              9   311 South Wacker Dr.
                                                             10   Suite 1775
                                                             10
                                                                  Chicago, IL 60606
                        Los Angeles, California 90071-2627




                                                             11
                         550 South Hope Street, Suite 2000




                                                             11
Hunton & Williams LLP




                                                             12   Adam D. Bowser , PHV
                                                             12   Arent Fox LLP
                                                             13   1717 K Street, NW
                                                             13
                                                                  Washington, DC 20006-5344
                                                             14
                                                             14
                                                             15
                                                             15                                           /s/ Stephen Taylor
                                                             16                                              Stephen Taylor
                                                             16
                                                             17
                                                             17
                                                             18
                                                             18
                                                             19
                                                             19
                                                             20
                                                             20
                                                             21
                                                             21
                                                             22
                                                             22
                                                             23
                                                             23
                                                             24
                                                             24
                                                             25
                                                             25
                                                             26
                                                             26
                                                             27
                                                             27
                                                             28
                                                             28
                                                                                                            23
                                                                                        MEMORANDUM IN SUPPORT OF PRELIMINARY APPROVAL
